FILED
                            NOT FOR PUBLICATION                               MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50184

               Plaintiff - Appellee,              D.C. No. 2:08-cr-00572-DSF

  v.
                                                  MEMORANDUM *
CLAUDIO RODRIGUEZ, a.k.a. Tony,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Claudio Rodriguez appeals from the 80-month sentence imposed following

his guilty-plea conviction for intentionally distributing a controlled substance, in

violation of 21 U.S.C. § 841(a)(1)(b)(1)(B)(viii), and intentionally distributing a

mixture or substance containing cocaine base, in violation of 21 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1)(b)(1)(A)(iii). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Rodriguez’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                   09-50184